FILED
                              NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FRANCISCO CASIA-MACARIO,                          No. 10-73504

               Petitioner,                        Agency No. A070-930-625

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Francisco Casia-Macario, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence factual findings and review de novo questions of law.

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny in part and

dismiss in part the petition for review.

      Substantial evidence supports the BIA’s finding that Casia-Macario’s

experiences in Guatemala do not rise to the level of past persecution. See Li v.

Ashcroft, 356 F.3d 1153, 1158 (9th Cir. 2004) (en banc) (“Our caselaw

characterizes persecution as an extreme concept, marked by the infliction of

suffering or harm . . . in a way regarded as offensive.”) (internal quotation marks

and citation omitted). Substantial evidence also supports the BIA’s finding that

Casia-Macario did not establish a well-founded fear of future persecution in

Guatemala. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility

of future persecution too speculative); see also Molina-Estrada v. INS, 293 F.3d

1089, 1095-96 (9th Cir. 2002). Accordingly, Casia-Macario’s asylum claim fails.

      Because Casia-Macario did not establish eligibility for asylum, he

necessarily failed to meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).




                                           2                                   10-73504
      Further, substantial evidence supports the BIA’s denial of CAT relief

because Casia-Macario did not establish he more likely than not will be tortured if

returned to Guatemala. See Wakkary, 558 F.3d at 1068.

      Finally, Casia-Macario’s contention that the IJ made a boilerplate adverse

credibility finding lacks merit because the IJ found Casia-Macario credible. We

lack jurisdiction to consider Casia-Macario’s claim that his case was not fully

developed because he did not exhaust it before the agency. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   10-73504